Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        11-MAY-2022
                                                        09:24 AM
                                                        Dkt. 50 ODDP

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I
________________________________________________________________

   CIVIL BEAT LAW CENTER FOR THE PUBLIC INTEREST, Petitioner,

                                vs.

 THE HONORABLE GARY W.B. CHANG, Judge of the Circuit Court of the
           First Circuit, State of Hawai‘i, Respondent.
________________________________________________________________

                       ORIGINAL PROCEEDING
                     (CASE NO. 1CC051000863)

          ORDER DENYING WITHOUT PREJUDICE PETITION FOR
            WRIT OF PROHIBITION AND WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Civil Beat Law Center

for the Public Interest’s petition for writ of prohibition and

writ of mandamus, the respondent judge’s answer to the petition,

petitioner’s response, the respondent judge’s reply, the amicus

brief, and the record, it appears that the requested

extraordinary writ is not warranted at this juncture.      See

Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d

58, 62 (1978) (a writ of prohibition “is an extraordinary remedy

. . . to restrain a judge of an inferior court from acting
beyond or in excess of his jurisdiction.”); Kema v. Gaddis, 91

Hawai‘i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action; such a writ is

meant to restrain a judge of an inferior court who has exceeded

his or her jurisdiction, has committed a flagrant and manifest

abuse of discretion, or has refused to act on a subject properly

before the court under circumstances in which he or she has a

legal duty to act).

           Petitioner initially sought a writ of prohibition and

writ of mandamus related to the inability to publicly access the

case file in Case No. 1CC051000863.         On April 11, 2022, the

respondent judge entered an “Order Removing Security Designation

for Civil No. 05-1-0863-05.”       Redacted copies of documents filed

in Civil No. 05-1-0863-05 are now accessible by the public,

including petitioner.

           Petitioner has subsequently modified its request for

relief before this court, in part, to request that the

respondent judge be prohibited from enforcing an order sealing

the complaint 1 and defendants’ names in Civil No. 05-1-0863-05,


     1
       Petitioner also notes that the case docket indicates that the circuit
court no longer has the underlying complaint based on an order that was

                                      2
and enforcing a gag order entered against petitioner.

Petitioner specifically asserts that the respondent judge has

failed to comply with the procedural and substantive standards

for keeping the complaint sealed.        The respondent judge does not

dispute that the actions taken in 2005 did not conform with O‘ahu

Publ’ns Inc. v. Ahn, 133 Hawai‘i 482, 331 P.3d 460 (2014) and

Grube v. Trader, 142 Hawai‘i 412, 420 P.3d 343 (2018), but

explains, in reply to petitioner’s response, the factors he

considered and the discretionary balancing he undertook in

giving paramount protection to the plaintiff’s constitutional

right to privacy against a third party’s qualified right of

access to court records in a civil case.         The respondent judge

also clarified that his order does not preclude petitioner from

seeking access to court records or publishing any motions or

related documents and orders as long as the publication does not

disclose the name and identify of any of the parties in the

instant case.    These averments and rationale, however, are not

provided in any written findings in the underlying case.

           At this time, given the developments in this matter

and petitioner’s recently modified request for relief, the more

appropriate course of action is for petitioner to seek relief,




issued in 2005, which ordered the complaint be expunged and returned to
plaintiff’s counsel. This court notes that such an expungement and purging
of a court document is not general practice.

                                     3
as modified, in the underlying case, and for the respondent

judge, after all parties are heard on the matter, to thereafter

enter formal written findings consistent with constitutional

standards and case law, specifically Ahn and Grube.

          Accordingly,

          It is ordered that the petition for writ of

prohibition and writ of mandamus is denied without prejudice

consistent with this order.

          DATED:   Honolulu, Hawai‘i, May 11, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 4